UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: September 30 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. Victoria 1522 Fund SCHEDULE OF INVESTMENTS As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 96.7% BRAZIL – 11.5% Banco do Brasil S.A. $ BRF - Brasil Foods S.A. Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR Cia de Bebidas das Americas - ADR Cia de Transmissao de Energia Eletrica Paulista Marcopolo S.A. Raia Drogasil S.A. Tractebel Energia S.A. Ultrapar Participacoes S.A. Ultrapar Participacoes S.A. - ADR 1,366,853 CHINA – 19.6% China Mobile Ltd. China Overseas Land & Investment Ltd. CNOOC Ltd. ENN Energy Holdings Ltd. Hengan International Group Co., Ltd. Lenovo Group Ltd. Sands China Ltd. Sunny Optical Technology Group Co., Ltd. Tsingtao Brewery Co., Ltd. - Class H Vipshop Holdings Ltd. - ADR* 2,343,558 INDIA – 2.9% HDFC Bank Ltd. - ADR INDONESIA – 1.4% Bank Negara Indonesia Persero Tbk P.T. KENYA – 0.8% Safaricom Ltd. MALAYSIA – 5.9% Axiata Group Bhd Gamuda Bhd Malayan Banking Bhd 704,367 MEXICO – 7.8% Alfa S.A.B. de C.V. - Class A America Movil S.A.B. de C.V. - ADR Fomento Economico Mexicano S.A.B. de C.V. - ADR Grupo Financiero Banorte S.A.B. de C.V. - Class O Victoria 1522 Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MEXICO (Continued) Mexichem S.A.B. de C.V.* $ 926,825 NIGERIA – 1.3% FBN Holdings PLC Zenith Bank PLC 159,225 PAKISTAN – 1.4% Lucky Cement Ltd. PHILIPPINES – 2.9% Alliance Global Group, Inc. Metropolitan Bank & Trust 342,664 QATAR – 3.2% Industries Qatar QSC Ooredoo QSC Qatar National Bank SAQ 382,184 RUSSIA – 8.6% Lukoil OAO - ADR Mail.ru Group Ltd. - GDR Sberbank of Russia - ADR X5 Retail Group N.V. - GDR* 1,024,777 SOUTH AFRICA – 3.5% FirstRand Ltd. MTN Group Ltd. Nampak Ltd. 422,124 SOUTH KOREA – 8.9% Hyundai Motor Co. LG Chem Ltd. Samsung Electronics Co., Ltd. Samsung Heavy Industries Co., Ltd. 1,061,932 TAIWAN – 5.0% Delta Electronics, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. TPK Holding Co., Ltd. 601,553 Victoria 1522 Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) THAILAND – 6.9% Advanced Info Service PCL $ Siam Cement PCL Siam Commercial Bank PCL 823,681 TURKEY – 2.7% Arcelik AS Aselsan Elektronik Sanayi Ve Ticaret AS Coca-Cola Icecek AS 324,015 UNITED ARAB EMIRATES – 1.5% Emaar Properties PJSC UNITED KINGDOM – 0.9% Bank of Georgia Holdings PLC TOTAL COMMON STOCKS (Cost $10,217,443) Principal Amount SHORT-TERM INVESTMENTS – 3.3% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $399,084) TOTAL INVESTMENTS – 100.0% (Cost $10,616,527) Liabilities in Excess of Other Assets – 0.0% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt GDR – Global Depository Receipt PCL – Public Company Limited PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Victoria 1522 Fund NOTES TO SCHEDULE OF INVESTMENTS June 30, 2013 (Unaudited) Note 1 – Organization Victoria 1522 Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to provide long-term capital growth.The Fund commenced investment operations on October 1, 2008, with two classes of shares; Advisor Class and Institutional Class. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends, liquidation, income and expenses, except class specific expenses, subject to the approval of the Trustees.Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service.The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Fund calculates the NAVs.The Board reviews the independent third party fair valuation analysis report quarterly. (b) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Fund’s NAV is next determined.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. Victoria 1522 Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued June 30, 2013 (Unaudited) The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices. Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Note 3 – Federal Income Taxes At June 30, 2013, gross unrealized appreciation and depreciation of investments owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation 1,758,652 Gross unrealized depreciation ) Net unrealized appreciation on investments $ Note 4 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. Victoria 1522 Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued June 30, 2013 (Unaudited) The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of June 30, 2013, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 31 Total Investments Common Stocks Communications $ $ $
